Citation Nr: 0800714	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  06-14 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1965 to 
December 1967.  He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied a rating in excess of 
30 percent for service-connected PTSD.

While his appeal was pending, in the April 2006 statement of 
the case, a 50 percent rating evaluation was assigned, 
effective January 25, 2005.  However, although the veteran 
has been assigned a higher rating, it is still less than the 
maximum benefit available; therefore, his appeal is still 
before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In connection with this appeal, the veteran testified at a 
videoconference hearing before the undersigned Veteran's Law 
Judge in November 2007.  A transcript of the hearing is 
associated with the claims file.  At this hearing, the 
veteran submitted additional evidence consisting of VA 
treatment records dated in May 2005, June 2005, and October 
2007.  See 38 C.F.R. § 20.1304 (2007).  The Board notes that 
the veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  Therefore, the Board 
may properly consider such evidence in rendering its 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his PTSD symptomology is more 
severe than is contemplated by his current rating evaluation.  
Thus, he argues that a higher rating is warranted.  The Board 
determines that a remand is required for further development 
of the record. 

Initially, the Board notes that the veteran has stated that 
staff at the Marion VA Medical Center, where he receives all 
of his PTSD treatment, have told him that his symptoms 
support a higher rating.  The Board observes that records 
from this VA facility dated from November 2001 to February 
2005 and from October 2005 to April 2006 were of record prior 
to the initial rating decision, and that the veteran 
submitted records dated in May 2005, June 2005, and October 
2007 in conjunction with his November 2007 hearing.  However, 
the Board finds that there is possibly relevant VA treatment 
records dated from April 2006 onward that are not associated 
with the claims file.  Thus, the Board determines that a 
remand is required to obtain any outstanding, relevant VA 
treatment records relevant to the claim. 

Additionally, at his November 2007 hearing, the veteran 
indicated that his service-connected PTSD had gotten worse 
since his last VA examination in May 2005.  Further, the 
October 2007 VA treatment records state that the veteran's 
current unemployment is a result of his PTSD symptoms.  
Therefore, the Board finds that a remand is also necessary to 
afford the veteran a contemporaneous VA examination to assess 
the current severity of his disability.

Accordingly, the case is REMANDED for the following action:

1.	The veteran's Marion VA Medical Center 
mental health treatment records, dated 
from April 2006 to the present, should 
be associated with the claims file.

2.	The veteran should be scheduled for a 
VA examination to assess the current 
nature and severity of his service-
connected PTSD.  The claims file should 
be made available to the examiner for 
review, and such review should be noted 
in the examination report.  All 
symptoms related to the veteran's 
service connected PTSD should be 
identified and a Global Assessment of 
Functioning score, attributable to 
PTSD, should be assigned.  
Additionally, the examiner should 
provide an opinion as to whether it is 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that 
there is a less than 50% likelihood) 
that the veteran's PTSD causes him to 
be unable to obtain and retain 
substantially gainful employment.

3.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007). 

4.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated, to include all evidence 
received since the May 2006 statement 
of the case.  If the claim remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY

Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



